DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward et al (2013/0011805).  With regards to claims 12 and 20, Ward et al discloses an end-fired melting furnace (Figure 2) having a melting tank (SEE Figures 2 & 5) configured to receive raw materials to be melted (SEE [0035]) and to accommodate a melted materials bath (SEE [0018]), a melting chamber located above the melting tank (SEE Figures 2 & 5) and includes a first side wall, a second side wall, a  by a quantity of a sum of the first fraction XI of fuel and the second fraction X2 of auxiliary fuel is adapted to must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In re claim 13, the limitation of at least one auxiliary fuel injector (4) having an orientation which will reinforce a mass flow of the re-circulating combustion products, is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  In re claim 15, Ward et al discloses that at least one of the first and second ports is associated with a plurality of individual burners (SEE [0133] and Figure 3).  In re claim 16, the limitation of the burners being capable of being controlled to reinforce a mass flow of the re-circulating combustion products, is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re claim 17, the limitation of the auxiliary fuel injector being configured to adjust or alter the jet momentum of the introduced second fraction X2 of auxiliary fuel so as to reinforce a mass flow of the re-circulating combustion products, is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to .  

Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner (5,755,846).  With regards to claims 12 and 20, Wagner discloses an end-fired melting furnace (SEE Figures 1 & 2) including a melting tank (10) configured to receive raw materials to be melted and to accommodate a melted materials bath (12), a melting chamber located above the melting tank and having a first side wall, a second side wall, a back wall located at an upstream area of the melting tank, a front wall located at a downstream area of the melting tank, and a roof (SEE column 3, lines 18-25), first and second ports (SEE Figure 3B) provided in the back wall in first and second horizontally spaced locations, at least one burner (4), associated with one of the ports, configured to inject a first portion of fuel into the melting chamber (SEE column 3, lines 61-67), wherein the furnace is configured such that recirculating combustion products flow in a substantially horizontal loop above a flame (SEE Figure 2), and at least one auxiliary fuel injector (18a) configured to introduce a second (and remaining) portion of fuel, the at least one auxiliary fuel injector arranged in the end-fired melting furnace in the roof or in the first and second side walls so that the at least one auxiliary fuel injector is configured to introduce the second (or remaining portion) auxiliary fuel in  by a quantity of a sum of the first fraction XI of fuel and the second fraction X2 of auxiliary fuel is adapted to produce a given energy for melting the raw materials without over-fueling the furnace” is being regarded as a statement of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In re claim 13, the limitation of at least one auxiliary fuel injector (4) having an orientation which will reinforce a mass flow of the re-circulating combustion products, is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joshi et al (5,823,769) also teaches a method and apparatus for NOx emission control for a glass melting furnace wherein a portion of fuel is mixed for combustion in a burner to form a primary flame and the remaining portion is injected separately.

Allowable Subject Matter
Claims 1-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             February 27, 2021